Citation Nr: 0911943	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-10 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to May 1967, 
and from October 1967 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In August 2007, the Veteran presented personal testimony 
during a videoconference hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.

In a February 2008 decision, the Board remanded the case for 
further evidentiary development.  It has since returned to 
the Board for further appellate action.


FINDING OF FACT

The Veteran's diabetes mellitus has not necessitated 
regulation of his activities and has not resulted in episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in June 2005 and April 2008.  
Although the April 2008 notification was not received until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  Following the provision of 
the required notice and the completion of all indicated 
development of the record, the RO readjudicated the Veteran's 
claim in October 2008.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  
Moreover, in response to the April 2008 letter, the Veteran 
indicated in May 2008 that he had no other information or 
evidence to give VA to substantiate the claim.  Thus, there 
is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had VCAA notice been provided before the initial 
adjudication of the claim.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

Diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet warrants a 20 
percent rating.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  Diabetes mellitus requiring 
insulin, restricted diet and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated warrants a 60 
percent rating.  A total evaluation of 100 percent is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Note (1).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected diabetes mellitus.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Although the regulations do not give past medical 
reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id.; Powell v. West, 13 
Vet. App. 31, 35 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The Veteran was granted service connection for his diabetes 
mellitus, type II in a March 1992 rating decision and 
assigned a 20 percent disability evaluation at that time.  
The Veteran filed the instant claim for an increased rating 
in May 2005, asserting that his condition warrants a higher 
rating.

In response to his claim, the Veteran was afforded a VA 
examination in July 2005.  During the examination, the 
Veteran revealed that he took oral medication for his 
diabetes and that he began taking insulin two months prior to 
the exam.  He indicated that he very rarely has an episode of 
hypoglycemia manifested by weakness and that his tremors 
always respond quickly to carbohydrates.  At the time of the 
exam, the Veteran had not had any episodes of ketoacidosis 
requiring emergency care.  The Veteran also noted that he 
faithfully adheres to a diet.  The examiner concluded by 
diagnosing the Veteran with diabetes mellitus, insulin 
dependent, maturity onset type II.

During a VA examination in October 2005 VA examination, it 
was revealed that the Veteran has been diagnosed with 
diabetes mellitus since 1985, which he has controlled with 
oral medication and insulin.  

The Veteran received another VA examination in July 2006.  
Upon examination, he indicated that he was still taking the 
same medications for his diabetes mellitus.  The examiner 
reported that the Veteran had not been hospitalized in the 
last year, nor has he been in ketoacidosis.  Moreover, the 
examiner noted that the Veteran's physical activity has not 
been restricted in order to control his diabetes mellitus.

During his videoconference hearing before the undersigned 
Acting Veterans Law Judge in August 2007, the Veteran 
reported that he takes insulin one time per day, but that he 
had not been in the hospital for treatment since before he 
started taking insulin.  He noted that he had many diabetes-
related problems, including a condition involving his kidneys 
for which he takes weekly injections.  The Veteran is 
currently on a controlled diet, and goes to a dietician at 
least one time per year.  He stated that his doctors have 
told him that he has to be careful about the activities he 
performs outdoors.  They also encouraged him to exercise and 
be careful of going out in the sun during the summer.  
Moreover, the Veteran indicated that he has retired from work 
due to "health" reasons--including, in part, his diabetes.

The Veteran was afforded another VA examination in September 
2008.  During the examination, the Veteran revealed that he 
continued to use diet insulin and oral agents, but he had not 
been hospitalized in the last year for diabetes and did not 
require dialysis.  The examiner specifically noted that the 
Veteran's physical activities are not restricted in order to 
control his blood sugar.  The Veteran has not been in 
ketoacidosis, but has had occasional mild hypoglycemia.  The 
Veteran was not currently having any symptoms from his 
diabetes. The examiner further indicated that the Veteran 
does have diabetic nephropathy manifested by azotemia and 
proteinuria, but he does not have a history of heart disease, 
retinopathy, or neuropathy.  [Separate service connection has 
already been established for diabetic nephropathy.]  As for 
the Veteran's retirement from work, the examiner stated that 
the Veteran stopped working for several reasons, including 
his turning age 65, his desire to stop work outdoors in the 
heat to protect his health, and his inability to drive 
certain vehicles at work because he takes insulin.  

VAMC outpatient treatment records spanning from 2005 through 
2008 outline treatment of the Veteran's diabetes mellitus.  
These reports reveal that the Veteran monitors his blood 
sugar, is on a restricted diet and visits a dietician on 
occasion, and takes medication to control his condition.  
However, these reports do not suggest that the Veteran's 
physical activities have been regulated in order to control 
his diabetes, nor that he has been hospitalized for his 
condition.

In sum, the medical evidence of record does not suggest that 
the Veteran's activities have been restricted as a result of 
his diabetes.  Although the Veteran has stated that his 
doctors have limited his outdoor activities, the September 
2008 examiner emphasized that the Veteran's physical 
activities have not been restricted in order to control his 
blood sugar.  Furthermore, no episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider 
have been documented.  Therefore, the Board finds that the 
Veteran is not entitled to a rating in excess of 20 percent 
under Diagnostic Code 7913 for his service-connected diabetes 
mellitus.

The Board has considered the benefit-of-the-doubt doctrine; 
however, since the preponderance of the evidence is against 
the claim, that doctrine is not applicable to this claim.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 20 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II, is denied.



____________________________________________
Tanya A. Smith
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


